LEMMON, Judge
(concurring).
The policy provision under consideration is a general exclusion of coverage of dll property stolen while away from the described premises and while “in or on” a motor vehicle. This general exclusion specifies one exception — a loss resulting from forcible entry “into” the vehicle under certain specific circumstances.
I deem it significant that the phrase “in or on” (which plaintiffs rely upon to provide an ambiguity as to the special exception from the exclusion) is part of the general exclusion and is not contained in the special exception.